Citation Nr: 1815113	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis of the lower extremities.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 1958 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and February 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2017 decision, the Board found that new and material evidence had been submitted and reopened the Veteran's claims for service connection for a back disability and service connection for arthritis of the lower extremities.  The May 2017 decision remanded the issues of service connection for both a back disability and arthritis of the lower extremities, along with the Veteran's claim for TDIU.  All three issues have returned to the Board for adjudication.  

The issues of entitlement to service connection for disabilities of the low back and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, do not render him unemployable.





CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the May 2017 Remand, the issue of entitlement to TDIU was held in abeyance.  Such was done as it was determined that the TDIU issue was inextricably intertwined claim for an increased rating for service connected posttraumatic stress disorder (PTSD), which had been Remanded for the purpose of providing the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was provided to the Veteran in November 2017.  The Veteran did not perfect an email.  

Since the May 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is rated 50 percent disabled for posttraumatic stress disorder (PTSD).  A 50 percent rating is not sufficient under the rating criteria and accordingly a schedular TDIU rating must be denied.

An extra-schedular TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends, in essence, that he is unemployable due to his service-connected disability, PTSD.  Specifically, in his January 2010 and October 2011 applications for TDIU, he indicated that he has been unemployable since 1991 due to his service-connected illness, PTSD.  The Veteran listed that he was trained in the military, but had no other special education or training, and his last full time employment was doing generator maintenance in the National Guard in 1991.  

On VA examination in March 2011, the Veteran stated that he had earned his high school diploma after a period of service, and had attended some college classes.  He denied having hobbies, but reported visiting his children on occasion and having several friendships beyond his family.  The Veteran reported occasional irritability and episodes of anxiety with tremors that persist for several minutes.  As far as employment, the Veteran reported that he retired in 1994 when he turned 62 years old, because he was eligible by age or duration of work.  The examiner noted that the Veteran was easily distracted, had difficulty attaining sleep on a regular basis, and experiencing fitful sleep and nightmares.  Although the examiner noted a reduced reliability and productivity due to the Veteran's PTSD symptoms, his PTSD did not indicate a total occupational and social impairment.

On further VA examination in September 2017, the Veteran reported he had occasional intrusive thoughts from his deployment, and avoided crowds, but felt comfortable in church and going to shoot pool.  He stated he had sleep disturbance, including nightmares, and denied suicidal ideation.  The examiner readjusted the Veteran's diagnosis to include PTSD only, stating that the Veteran's reported panic symptoms were more likely due to his heart condition.  The examiner remarked that the Veteran met the criteria for PTSD, and experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medications.  The examiner also noted that the Veteran's objective test results were invalid, which suggested an exaggeration of symptoms.

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran is shown to have retired due to age and eligibility, not due to his service-connected PTSD.  The degree of occupational impairment due to his service-connected disability is found to be adequately demonstrated by the evidence and schedular ratings of record.  Indeed, there is a significant amount of evidence showing that the Veteran has many non-service connected disabilities and an equal lack of evidence suggesting that the Veteran's service connected PTSD, in and of itself, precludes sedentary and/or manual labor.  See Geib v. Shinseki, 733 F.3d 1350  (Fed. Cir. 2013) (the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner); see also Todd v. McDonald, 27 Vet. App. 79 (2014) (a personalized and individualized assessment must be made on the basis of medical and nonmedical evidence). 


ORDER

Entitlement to a TDIU is denied.







REMAND

An additional remand is necessary to determine the Veteran's entitlement to service connection for a back disability and bilateral arthritis of the lower extremities.  A general examination was completed in January 2004, where the examiner noted the Veteran's back and knee conditions, but no etiology opinion was offered.

Following the May 2017 remand, the RO arranged for additional examinations and opinions to be obtained for the Veteran's claims for service connection described above.  The September 2017 medical opinions obtained did explain that it was less likely than not that the Veteran's back and lower extremity disabilities were a result of his service connected PTSD, based on current medical literature reporting no relationship between the conditions.  Addressing direct service connection, the examiner opined that the Veteran's claimed disabilities were not directly related to service due to a lack of clinical records during active service.

With regard to his second period of active service, the Veteran does not report any specific event or injury to his low back or lower extremities.  He states that the stresses and strains, to include heavy lifting and bending, resulted in him experiencing back and lower extremity pain. The Veteran is competent to report both.  He is also deemed credible.  The 2017 examiner does appear to have considered the Veteran's lay statements.  Such is problematic.  Indeed, the absence of medical records cannot be the sole basis for a negative etiological opinion.  Therefore, an additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the examiner who conducted the August 2017 VA examinations to render an addendum opinion.  If that examiner is no longer available, make the claims file available to another qualified examiner.  The Veteran may be recalled for examination if deemed necessary.

For each identified disability of the back and bilateral lower extremity joints affected by arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the conditions were incurred during or are directly related to service.  

The examiner must consider and address the Veteran's competent report of experiencing low back and lower extremity symptomatology, to include pain, during his deployment in from September 1990 to May 1991.  There should be discussion of his competent and credible report of engaging in activities that involved heavy lifting and bending.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

2. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

